              Case 1:19-cr-00913-SHS Document 65 Filed 02/23/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x

UNITED STATES OF AMERICA,                                 :        19-Cr-913 (SHS)

                   -v-                                    :        ORDER

JOSE IRIZARRY,                                            :

                             Defendant.                   :

------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

        The proceeding scheduled in this matter for February 26, 2021, at 9:00 a.m. will take place
as a teleconference.

       All participants must identify themselves every time they speak, spell any proper names for
the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

         Counsel should adhere to the following rules and guidelines during the teleconference:

                    Each party should designate a single lawyer to speak on its behalf (including
                    when noting the appearances of other counsel on the telephone).

                    Counsel should use a landline whenever possible, should use a headset instead of
                    a speakerphone, and must mute themselves whenever they are not speaking to
                    eliminate background noise. In addition, counsel should not use voice-activated
                    systems that do not allow the user to know when someone else is trying to speak
                    at the same time.

                    To facilitate an orderly teleconference and the creation of an accurate transcript,
                    counsel are required to identify themselves every time they speak. Counsel
                    should spell any proper names for the court reporter. Counsel should also take
                    special care not to interrupt or speak over one another.

                    If there is a beep or chime indicating that a new caller has joined while counsel is
                    speaking, counsel should pause to allow the Court to ascertain the identity of the
                    new participant and confirm that the court reporter has not been dropped from the
                    call.




                                                               1
         Case 1:19-cr-00913-SHS Document 65 Filed 02/23/21 Page 2 of 4




        If possible, defense counsel shall discuss the attached Waiver of Right to be Present
with the defendant prior to the proceeding. If the defendant consents and is able to sign the
form (either personally or, in accordance with Standing Order 20-MC-174 of March 27, 2020,
by defense counsel), defense counsel shall file the executed form at least 24 hours prior to
the proceeding. In the event the defendant consents, but counsel is unable to obtain or affix
the defendant’s signature on the form, the Court will conduct an inquiry at the outset of the
proceeding to determine whether it is appropriate for the Court to add the defendant’s
signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., proposed
orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to
the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the
proceeding. To the extent any documents require the defendant’s signature, defense counsel
should endeavor to get them signed in advance of the proceeding as set forth above; if defense
counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine
whether it is appropriate for the Court to add the defendant’s signature.

       The parties shall call 888-273-3658 and use access code 7004275 to access the
teleconference.

Dated: New York, New York
       February 23, 2021




                                                2
            Case 1:19-cr-00913-SHS Document 65 Filed 02/23/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
                                    ,
                                       Defendant.                         -CR-   ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
          Case 1:19-cr-00913-SHS Document 65 Filed 02/23/21 Page 4 of 4




        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                 2
